DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 09/06/2022 following the Non-Final Rejection of 06/07/2022. Claims 1-13 and 15 were amended; claim 14 was cancelled; claims 16-19 are newly added. Claims 1-13 and 15-19 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/06/2022, with respect to claim 2 rejected under 35 USC § 112(b) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claim.
Applicant’s arguments, see Remarks, filed 09/06/2022, with respect to claims 4 and 8 rejected under 35 USC § 112(b) have been fully considered and are persuasive.  These rejections of 06/07/2022 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/06/2022, with respect to claims previously rejected under 35 USC § 102 and/or 103 in view of Bech have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the independent claim 1.

Applicant's arguments, see remarks filed 09/06/2022, with respect to new independent claim 18 (which is a new combination of the limitations from claims 1, 5 and 7-8 of the prior claims set) overcoming prior art Bech were fully considered but were not found persuasive by the examiner. The invention of claim 18 is obvious over Bech. 
Regarding Applicant's point on page 17 of remarks that ‘the primary down conductor slot 84 and the secondary down conductor slot 86 are separate and distinct slots’ was not found persuasive by Examiner. 
The aspect which applicant relies upon that the primary down conductor slot 84 and the secondary down conductor slot 86 ‘separate and distinct slots’ are not recited in the claims. Further, in review of the instant figures, it is not clear what applicant would mean by the primary and secondary down conductor slots are separate and distinct slots from each other. Instant figures 7, 9, 14 and 16 show slots 84 and 86 to form a clear and straight cut out along the longitudinal direction/extent of the slots. Further, instant figures 7 and 9 show that the slot walls which form slots 84 and 86 are shared between the two with at least the bottom wall shared between the two in fig. 9 and both the bottom walls and sides walls of slots 84 and 86 being shared and connected. Instant figure 11a also shows that slots 84 and 86 are formed with a constant groove that is shared between them, running continuous between them with a bend at their intersection. Under a broadest reasonable interpretation of the claims are presented, it appears that the prior art still reads onto this limitation.

Regarding Applicant's point on page 18-19 that ‘the prior art would only have one slot formed in the leading surface of block 159 rather than two’ is not found persuasive by the Examiner. 
The recess in block 159 which houses conductor 152 can be interpreted to have a primary conductor slot and a secondary conductor slot by defining portion of the recess as such, whether these portions would be defined relative to the intersection of conductor down 152 and wire braids 153, or at a longitudinally central location of the recess. This would be in line with the manner presented in the instant disclosure where instant figure 7 shows slots 84 and 86 to be formed from a common channel which extends and connects both slots, the walls of this channel are shown to go continuously from primary slot 84 to secondary slot 86.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “for coupling with a second receptor of a second receptor” renders the claim indefinite. With the limitation referring against itself, it is unclear what the metes and bounds are for the claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0258423, herein referenced as Whitehouse.
Regarding Claim 1, Whitehouse recites a support element (base 56 fig. 4; “a block-like receptor base 56” para. 57; cuboid shape also shown in fig. 2) for a lightning protection system (see title) of a wind turbine blade (2 fig. 1) extending from a root to a tip (see root end 6 and tip end 8 in fig. 1), the wind turbine blade comprising a root region (see root end 6 fig. 1), an airfoil region (profile formed by blade surface 2 fig. 1) with the tip (8 fig. 1), a pressure side (16 fig. 4), a suction side (14 fig. 4) and a chord line extending between a leading edge (10 fig. 1) and a trailing edge (12 fig. 21 the support element (56 fig. 4) being configured to support one or more elements of a lightning protection system (base 56 shown to support shanks 61 via threaded sockets 64 in fig. 4), the support element comprising:
	a first surface (see 1st surface in Examiner Figure 1; i.e. the surface of base 56 facing blade surface 14 in fig. 4) configured to face towards the suction side or the pressure side of the wind turbine blade, the first surface having a leading first edge (see leading 1st edge in Examiner Figure 1) and a trailing first edge (see trailing 1st end in Examiner Figure 1) opposite the leading first edge, the first surface having a tip first edge (a tip-side edge of the 1st surface in Examiner Figure 1; visible in fig. 2) and a root first edge (a root-side edge of the 1st surface in Examiner Figure 1; visible in fig. 2) opposite the tip first edge (tip-side edge of 1st surface in Examiner Figure 1); 
	a second surface (see 2nd surface in Examiner Figure 1) opposite the first surface, the second surface having a leading second edge (see leading 2nd edge in Examiner Figure 1) and a trailing second edge (see trailing 2nd edge in Examiner Figure 1) opposite the leading second edge, the second surface having a tip second edge (a tip-side edge of 2nd surface in Examiner Figure 1) and a root second edge (a root-side edge of 2nd surface in Examiner Figure 1) opposite the tip second edge; 
	a root side surface (surface of base 56 fig. 4 facing root end 6 of blade 2 fig. 1) configured to face towards the root of the wind turbine blade (root end 6 fig. 1) and extending between the root first edge and the root second edge (root-side edges of 1st surface and 2nd surface in Examiner Figure 1); and
	a tip side surface (surface of base 56 fig. 4 facing towards tip end 8 fig. 1) configured to face towards the tip of the wind turbine blade (8 fig. 1) and extending between the tip first edge and the tip second edge (tip-side edges of 1st surface and 2nd surface in Examiner Figure 1),
	wherein the first surface comprises a first receptor base recess (upper threaded socket 64 in fig. 4) configured to receive a first receptor base (upper shank 61 in fig. 4, shank 61 can be interpreted as a base since it functions as the root which screws into the base 56 in fig. 4) for coupling with a first receptor (upper head 62 fig. 4; this can be interpreted as the receptor since it is the component which receives the lightning strike) of the lightning protection system, and
wherein the support element (56 fig. 4) has a tapered profile (see tapered profile of 56 fig. 4, the vertical thickness of connector base 63 is show to be greater on the left side than the right side meaning it would taper towards the trailing edge of the wind turbine blade) such that a thickness of the support element (see vertical thickness of connector base 56 in fig. 4) between the first surface and the second surface decreases in a chordal direction from the leading first and second edges to the trailing first and second edges (vertical thickness of connector base 56 is shown to be decrease from the leading edges to the trailing edges in Examiner Figure 1).

Regarding Claim 2, Whitehouse recites the support element according to claim 1, wherein the second surface comprises one or more second receptor base recesses (lower threaded socket 64 in fig. 4) including a second receptor base recess (lower threaded socket 64 fig. 4) configured to receive a second receptor base (lower shank 61 in fig. 4; shank 61 can be interpreted as a base since it functions as the root which screws into the base 56 in fig. 4) for coupling with a second receptor (lower head 62 fig. 4; this can be interpreted as the receptor since it is the component which receives the lightning strike) of a second receptor (lower head 62 in fig. 4).

Regarding Claim 5, Whitehouse recites the support element according to claim 1, comprising a leading edge surface (see surface of base 56 facing the leading edge in Examiner Figure 1; i.e. the surface on which down conductor 30 is recessed into in fig. 4) extending between the leading first edge and the leading second edge (see leading 1st edge and leading 2nd edge in Examiner Figure 1).  

Regarding Claim 7, Whitehouse recites the support element according to claim 5, wherein the leading edge surface comprises a primary down conductor slot (outboard longitudinal half of recess 60 fig. 4) configured to receive at least a primary part of a down conductor cable (outboard half of the portion of trailing edge down conductor 30 which interfaces with base 56 in fig. 4), wherein the primary down conductor slot (outboard longitudinal half of recess 60 fig. 4) extends along a longitudinal axis L of the wind turbine blade (see 30 extending along the longitudinal axis in fig. 2) from a first down conductor point (a point at the longitudinal center of conductor 30’s interface with base 56 fig. 4) to a primary down conductor point on the leading edge surface (the outward most point where conductor 30 and base 56 interface in fig. 4).

Regarding Claim 15, Whitehouse recites a wind turbine blade extending from a root to a tip (see root 6 and tip 8 of blade 2 in fig. 1), the wind turbine blade comprising a root region (6 fig. 1), an airfoil region with the tip (aerodynamic profile of blade 2 and tip 8 in fig. 1), a pressure side (16 fig. 4), a suction side (14 fig. 4) and a chord line extending between a leading edge (10 fig. 1) and a trailing edge (12 fig. 1), the wind turbine blade comprising a support element (base 56 fig. 4) being configured to support one or more elements of the lightning protection system (base 56 shown to support shanks 61 via sockets 64 in fig. 4), the support element comprising: 
a first surface (see 1st surface in Examiner Figure 1; i.e. the surface of base 56 facing blade surface 14 in fig. 4) configured to face towards the suction side or the pressure side of the wind turbine blade, the first surface having a leading first edge (see leading 1st edge in Examiner Figure 1) and a trailing first edge (see trailing 1st end in Examiner Figure 1) opposite the leading first edge, the first surface having a tip first edge (a tip-side edge of the 1st surface in Examiner Figure 1; visible in fig. 2) and a root first edge (a root-side edge of the 1st surface in Examiner Figure 1; visible in fig. 2) opposite the tip first edge (tip-side edge of 1st surface in Examiner Figure 1);
a second surface (see 2nd surface in Examiner Figure 1) opposite the first surface, the second surface having a leading second edge (see leading 2nd edge in Examiner Figure 1) and a trailing second edge (see trailing 2nd edge in Examiner Figure 1) opposite the leading second edge, the second surface having a tip second edge (a tip-side edge of 2nd surface in Examiner Figure 1) and a root second edge (a root-side edge of 2nd surface in Examiner Figure 1) opposite the tip second edge; 
a root side surface (surface of base 56 fig. 4 facing root end 6 of blade 2 fig. 1) configured to face towards the root of the wind turbine blade (root end 6 fig. 1) and extending between the root first edge and the root second edge (root-side edges of 1st surface and 2nd surface in Examiner Figure 1); and
a tip side surface (surface of base 56 fig. 4 facing towards tip end 8 fig. 1) configured to face towards the tip of the wind turbine blade (8 fig. 1) and extending between the tip first edge and the tip second edge (tip-side edges of 1st surface and 2nd surface in Examiner Figure 1), 
wherein the first surface comprises a first receptor base recess (upper threaded socket 64 in fig. 4) configured to receive a first receptor base (upper shank 61 in fig. 4, shank 61 can be interpreted as a base since it functions as the root which screws into the base 56 in fig. 4) for coupling with a first receptor (upper head 62 fig. 4; this can be interpreted as the receptor since it is the component which receives the lightning strike) of the lightning protection system, and
wherein the support element (56 fig. 4) has a tapered profile (see tapered profile of 56 fig. 4, the vertical thickness of connector base 63 is show to be greater on the left side than the right side meaning it would taper towards the trailing edge of the wind turbine blade) such that a thickness of the support element (see vertical thickness of connector base 56 in fig. 4) between the first surface and the second surface decreases in a chordal direction from the leading first and second edges to the trailing first and second edges (vertical thickness of connector base 56 is shown to be decrease from the leading edges to the trailing edges in Examiner Figure 1).


    PNG
    media_image1.png
    425
    578
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of Whitehouse

Claim Rejections - 35 USC § 103
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse.
Regarding Claim 8, Whitehouse recites the support element according to claim 5, wherein the leading edge surface comprises a secondary down conductor slot (inboard longitudinal half of recess 60 fig. 4) configured to receive at least a secondary part of a down conductor cable (inboard half of the portion of trailing edge down conductor 30 which interfaces with base 56 in fig. 4), wherein the secondary down conductor slot (inboard longitudinal half of recess 60 fig. 4) extends along a direction from the first down conductor point to a secondary down conductor point forming a secondary down conductor angle with the longitudinal axis L of the wind turbine blade in a plane of the leading edge surface (said angle would be zero degrees since the conductor 30 is shown to extend straight through the page in fig. 4).
However, Whitehouse fails to anticipate wherein the secondary down conductor angle is between 10 and 45 degrees.
The most pertinent section of the instant disclosure for this feature, para. 111 of the instant published application, reads “the secondary down conductor angle φ2 is between 10 and 45 degrees, such as 20 degrees. Alternatively, the secondary down conductor slot 86 could extend from the first down conductor point pd1 to the secondary down conductor point pds along the longitudinal axis L of the wind turbine blade. Hence, the secondary down conductor angle φ2 may be 0 degrees.” This supports the conclusion that no criticality is assigned to this limitation and that it appears to be a functional alternative profile/shape for the down conductor slot. 
Since the specification does not discloses that the secondary down conductor angle being between 10 and 45 degrees solves any stated problem or is for any particular purpose (the most pertinent section of the instant specification, para. 111 of the instant published application, does not assign any criticality or unexpected result for this value) and it appears that the down conductor slot of Whitehouse would perform equally as well having a secondary down conductor angle that is between 10 to 45 degrees (e.g. taking on a zig-zag pattern or the like), it would have been an obvious matter of changes in shape to modify the secondary down conductor slot of Whitehouse to have a secondary down conductor angle between 10 and 45 degrees. See section IV. B. in MPEP 2144.04.

Regarding Claim 17, Whitehouse as modified above renders obvious the support element according to claim 8, the disclosure of Whitehouse does not explicitly teach wherein the secondary down conductor angle is 20 degrees.
As noted above in the rejection of claim 8, since the specification does not disclose that the secondary down conductor angle being 20 degrees solves any stated problem or is for any particular purpose (the most pertinent section of the instant specification, para. 111 of the instant published application, does not assign any criticality or unexpected result for this value) and it appears that the down conductor slot of Whitehouse would perform equally as well having a secondary down conductor angle that is 20 degrees, it would have been an obvious matter of changes in shape to modify the secondary down conductor slot to have a secondary down conductor angle of 20 degrees. See section IV. B. in MPEP 2144.04.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341738, herein referenced as Bech.
Regarding Claim 18, Bech recites a support element (foam block 159 fig. 3) for a lightning protection system of a wind turbine blade (140 fig. 3) extending from a root to a tip (blade 140 shown to extend from a root in fig. 1 to a blade tip 144 fig. 2), the wind turbine blade comprising a root region (see root region in fig. 1), an airfoil region with the tip (see airfoil and blade 144 of blade 140 in fig. 2), a pressure side (see fig. 3), a suction side (see fig. 3) and a chord line extending between a leading edge (148 fig. 3) and a trailing edge (149 fig. 3), the support element being configured to support one or more elements (see fig. 3; “side receptor 154 and the connections to the down conductor 152, are held in place by a foam block 159 comprising low-density polyethylene” para. 53) of the lightning protection system, the support element comprising: 
a first surface (see surface of foam block 159 at windward surface 147 in fig. 3) configured to face towards the suction side or the pressure side (windward surface 147 fig. 3) of the wind turbine blade (140 fig. 3), the first surface having a leading first edge (see 1st leading edge in Examiner Figure 2) and a trailing first edge (see 1st trailing edge in Examiner Figure 2) opposite the leading first edge, the first surface having a tip first edge and a root first edge opposite the tip first edge (the foam block 159 would have a tip first edge and root first edge along its 1st surface, i.e. top surface in fig. 3, since it is formed as a block);
a second surface (see surface of foam block 159 at leeward surface in Examiner Figure 2) opposite the first surface, the second surface having a leading second edge (see 2nd leading edge in Examiner Figure 2) and a trailing second edge (see 2nd trailing edge in Examiner Figure 2) opposite the leading second edge, the second surface having a tip second edge and a root second edge opposite the tip second edge (the foam block 159 would have a tip 2nd edge and root 2nd edge along its 2nd surface, i.e. bottom surface in fig. 3, since it is formed as a block); 
a root side surface configured to face towards the root of the wind turbine blade and extending between the root first edge and the root second edge (the root side surface of foam block 159 fig. 3; said root side surface would extend between a root first edge and a root second edge of the block);
a tip side surface configured to face towards the tip of the wind turbine blade and extending between the tip first edge and the tip second edge (the tip side surface of foam block 159 fig. 3);
a leading edge surface (see leading edge surface of foam block 159 in fig. 3, i.e. surface of 159 facing leading edge 148 in fig. 3) extending between the leading first edge and the leading second edge (see 1st leading edge and 2nd leading edge in Examiner Figure 2),
wherein the first surface comprises a first receptor base recess (see recess at windward side surface of foam block 159 which houses base 158 of receptor 154 in fig. 3) configured to receive a first receptor base (see base 158 of receptor 154 fig. 3) for coupling with a first receptor (receptor 154 fig. 3) of the lightning protection system, 
wherein the leading edge surface (surface of 159 facing leading edge 148 in fig. 3) has a primary down conductor slot formed therein, the primary down conductor slot (see recess in foam block 159 which houses down conductor 152 fig. 3; a primary down conductor slot defined as the section that longitudinally outboard of connection between 152 and 153 in fig. 3; “connection from the down conductor 152 to the copper wire braid 153 is formed with a high quality weld or a pressed connection. The copper wire braid 153 may or may not comprise additional insulation, depending primarily on the distance from the blade tip. Within the blade, the side receptor 154 and the connections to the down conductor 152, are held in place by a foam block 159” para. 53) being configured to receive at least a primary part of a down conductor cable (see 152 fig. 3; a portion of conductor 152 which interfaces with 159 but is outboard from its connection with wire braid 153 in fig. 3), wherein the primary down conductor slot (section of recess in block 159 for conductor 152 that is outboard from connection between 153 and 152 fig. 3) extends along a longitudinal axis L (conductor 152 shown to extend along the longitudinal axis in fig. 2; “Down conductor 152 runs from the connection with the tip receptor 146 down to the blade root” para. 46) of the wind turbine blade from a first down conductor point to a primary down conductor point on the leading edge surface (from the connection point between 152 and 153 to its outermost extent along block 159 fig. 3), and 
wherein the leading edge surface has a secondary down conductor slot (see recess in foam block 159 which houses down conductor 152 fig. 3; a secondary down conductor slot defined as a section that encompasses the a section of the recess in block 159 for conductor 152 inboard from the connection between 152 and 153 in fig. 3) formed therein, the secondary down conductor slot being configured to receive at least a secondary part of a down conductor cable (see 152 fig. 3; portion of conductor 152 which interfaces with 159 that is inboard from the connection between 152 and 153 in fig. 3; “connection from the down conductor 152 to the copper wire braid 153 is formed with a high quality weld or a pressed connection. The copper wire braid 153 may or may not comprise additional insulation, depending primarily on the distance from the blade tip. Within the blade, the side receptor 154 and the connections to the down conductor 152, are held in place by a foam block 159” para. 53), wherein the secondary down conductor slot (see recess in block 159 to accommodate conductor 152 inboard from connection between 152 and 153 in fig. 3) extends along a direction from the first down conductor point to a secondary down conductor point (from the connection point between 152 and 153 in fig. 3 of the recess in block 159 in fig. 3 to its inboard most extent) forming a secondary down conductor angle with the longitudinal axis L of the wind turbine blade in a plane of the leading edge surface (said angle would be zero degrees since the conductor 30 is shown to extend straight through the page in fig. 4).
However, Bech fails to anticipate wherein the secondary down conductor angle is between 10 degrees and 45 degrees.
The most pertinent section of the instant disclosure for this feature, para. 111 of the instant published application, reads “the secondary down conductor angle φ2 is between 10 and 45 degrees, such as 20 degrees. Alternatively, the secondary down conductor slot 86 could extend from the first down conductor point pd1 to the secondary down conductor point pds along the longitudinal axis L of the wind turbine blade. Hence, the secondary down conductor angle φ2 may be 0 degrees.” This supports the conclusion that no criticality is assigned to this limitation and that it appears to be a functional alternative profile/shape for the down conductor slot. 
Since the specification does not discloses that the secondary down conductor angle being between 10 and 45 degrees solves any stated problem or is for any particular purpose (the most pertinent section of the instant specification, para. 111 of the instant published application, does not assign any criticality or unexpected result for this value) and it appears that the down conductor slot of Bech would perform equally as well having a secondary down conductor angle that is between 10 to 45 degrees (e.g. taking on a zig-zag pattern or the like), it would have been an obvious matter of changes in shape to modify the secondary down conductor slot of Bech to have a secondary down conductor angle between 10 and 45 degrees. See section IV. B. in MPEP 2144.04.


    PNG
    media_image2.png
    381
    717
    media_image2.png
    Greyscale

Examiner Figure 2 – annotated version of fig. 3 from Bech 

Allowable Subject Matter
Claims 13 and 19 are allowed.
Claims 3-4, 6, 9-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 3-4, 6, 9-10 and 16, the amendments to claim 1 related to the tapered profile overcame prior art Bech. This is because the tapered profile is for the purpose of ‘inclining the surface of the support element, such as not following the contour of the suction side 26 and the pressure side 24, such as to form drain cavity 44’ as described in para. 92 of the instant published application. As such, the tapered profile is not a mere design choice. Further, it is not clear that it would be obvious to modify the foam block in Bech to have a tapered profile. Such a modification would cause complications given the rectangular cross section where the foam block is located, the interface of the foam block with the spar box, and that electrical connection/circuitry between the elongated receptor band and the down conductor 152. 
Claim 3-4, 9 and 16 are deemed novel over the prior art of record as references which possess the tapered profile (e.g. Whitehouse, US 8191255, etc.) have a support element which is conductive. It would be nonobvious to modify these references to have a receptor cable for coupling the receptor base with the down conductor cable when the support element is already conductive itself. 
Claim 6 is deemed novel over the prior art of record as the references which have a support element with a tapered profile are generally conductive blocks, it would be not advisable to attach a surface of a conductive block to a spar since it risks lightning current going through the structural members of the wind turbine blade. This could greatly damage the wind turbine blade since high levels of current going through spars can lead to delamination of the material. 
Claim 10 is deemed novel over the prior art of record as references which possess the tapered profile (e.g. Whitehouse, US 8191255, etc.) have a support element which is conductive. It would be nonobvious to modify conductive support elements to be made of a low density polyethylene foam, which is a non-conductive material. 

Regarding Claims 11-13 and 19, see reasons for the indication of allowable subject matter in the prior office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11319933 - discloses a wind turbine blade with a lightning protection system, the system including a conductive block where receptors are installed into, the conductive block having a tapered profile. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745